DETAILED ACTION
Status of Application
The amendments and response filed on 25 February 2021 are acknowledged and have considered in their entirety.  Claims 4 and 5 are new; thus claims 1-5 are pending and subject to examination on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 February 2021 has been considered by the examiner.  See initialed and signed form 1449.     

New Objections/Rejections – Necessitated by Amendments
Claim Rejections - 35 USC § 112(b) and 35 USC §101
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-4 are rejected under 35 U.S.C. 112(b) and under 35 U.S.C. 101 because the claims attempt to recite a process without setting forth any steps involved in the process.  Specifically, the claims recite “using O-phosphoserine obtained by the 

Maintained/Modified Rejection(s) – Modifications Necessitated by Amendments
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  any step which actually produces L-cysteine.  The preamble in claim 2 states it is a method of making L-cysteine by simply having the production step of claim 1, which is a method of making O-phosphoserine.  Thus, there is no step or nexus from making O-.    
Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s assert that by introducing the phrase “using O-phosphoserine obtained by the method according to claim 1 as a substrate to produce L-cysteine” overcomes the rejection of record.  
However, as noted, in the rejection itself, merely somehow using the O-phosphoserine for some undisclosed reaction does not demonstrate the steps necessary to proceed from O-phosphoserine to L-cysteine.  In fact, the specification suggests it requires considerable more steps such as utilizing glucose and nine different enzymes for this process to work.  However, these essential steps are omitted from the claims and thus there is an essential method step gap in going from O-phosphoserine to L-cysteine.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural phenomenon) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”) and updated guidance of 2015 https://www.uspto.gov/sites/default/files/documents/ieg-july-2015-update.pdf.
The relevant distinction is the one “between patents that claim the ‘buildin[g] block[s]’ of human ingenuity and those that integrate the building blocks into something more, thereby ‘transform[ing]’ them into a patent-eligible invention. The former ‘would risk disproportionately tying up the use of the underlying’ ideas and are therefore ineligible for patent protection. The latter pose no comparable risk of pre-emption, and therefore remain eligible for the monopoly granted under our patent laws.” See Alice Corp., 110 U.S.P.Q.2d at 1981 (quoting Mayo, 101 U.S.P.Q.2d at 1972, 1965-66).
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of the following steps: 
(1) whether the claim is directed to one of the four categories recited in §101 (process, machine, manufacture or composition of matter); 

(Revised 2A - Prong 2) do the claims recite additional elements that integrate the judicial exception into a practical application; and 
(2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. (See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG))
Question 1: Yes; the claims are directed to a process.
Question 2A – Prong 1:  Yes, the claims recite a natural phenomenon, namely, a naturally process/method.
Question 2A – Prong 2:  No, the claims do not recite any additional elements that integrate the judicial exception into a practical application because the claims are merely drawn to what already exists in nature.  
The claims are drawn to a method for producing O-phosphoserine and L-cysteine by acting phosphoserine aminotransferase (PSAT) and 3-phosphoglycerate dehydrogenase (PGDH), both from a thermophile, on 3-phopshoglyceric acid to generate O-phosphoserine.  Thus, the claims can be either an in vivo or in vitro method.  
Regarding claims 1 and 5, Shimizu et al. (Arch. Biochem. Biophys., 2008 – cited on IDS) teach that a 3-phosphoglycerate dehydrogenase (ST1218/ PGDH) from the hyperthermophilic Sulfolobus tokodaii is extremely thermostable up to 80oC and is located directly adjacent to another enzyme having Sulfolobus tokodaii naturally has this method step present within its cells. 
Regarding claim 2, given that the only method step for making L-cysteine is the same as making O-phosphoserine according to claim 1, then the teachings naturally also meet the limitations claim 2.
Regarding claims 3 and 4, UniProt Q96YC0 and Q96YC6 evidences that Sulfolobus tokodaii possesses both (as in new claim 4) NADH oxidase and glutamate dehydrogenase, respectively.  
In addition, Ohshima et al. evidences that Sulfolobus tokodaii as taught by Shimizu et al. possesses gene ST1704 which encodes for a highly thermostable glucose dehydrogenase (GDH) – See Abstract and Discussion, which is necessary for L-cysteine production when using glucose as a substrate.  
Question 2B:  As noted in answering that of 2A – Prong 2 above, there is nothing in the claims which amounts to significantly more that would transform the naturally occurring process in Sulfolobus tokodaii to something more.  Thus, the claims are drawn to a judicial exception, namely, a naturally method that exists in nature.  
Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection and state the specification describes the deficiencies of Shimizu et al. and that the enzymatic activity of PGDH is not as active at 
	The Examiner has considered this response but does not find in convincing because Applicant’s are arguing limitations which simply are not in the claims.  The claims rather state the enzymes are both from thermophilic bacteria and there is no mention of mesophilic enzymes anywhere.  Given that S. tokodaii is indeed a thermophilic bacteria which possess all of the enzymes being used in the method, then the process is a naturally occurring one as evidenced by the art.      


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (Arch. Biochem. Biophys., 2008 – cited on IDS) as evidenced by Ohshima et al. (J. Mol. Catalysis B: Enzymatic, 2003 – cited previously), UniProt NADH oxidase Q96YC0 and glutamate dehydrogenase Q96YC6 from Sulfolobus tokodaii.
The claims are drawn to a method for producing O-phosphoserine and L-cysteine by acting phosphoserine aminotransferase (PSAT) and 3-phosphoglycerate dehydrogenase (PGDH), both from a thermophile, on 3-phopshoglyceric acid to generate O-phosphoserine.
Shimizu et al. teach:
Regarding claims 1 and 5, a 3-phosphoglycerate dehydrogenase (ST1218/ PGDH) from the hyperthermophilic Sulfolobus tokodaii is extremely thermostable up to 80oC and is located directly adjacent to another enzyme having phosphoserine aminotransferase activity (See p. 125, last paragraph to p. 126, both columns).  It is further stated that there exists a biosynthetic pathway from 3-phosphoglyceric acid (3PG) to phosphoserine production exists.  Given that the claim merely requires bringing the two enzymes together in the presence of 3PG, then Sulfolobus tokodaii naturally has this method present and thus this inherently meets the limitations of the claims. 

Regarding claims 3 and 4, UniProt Q96YC0 and Q96YC6 evidences that Sulfolobus tokodaii possesses both (as in new claim 4) NADH oxidase and glutamate dehydrogenase, respectively.  
In addition, Ohshima et al. evidences that Sulfolobus tokodaii as taught by Shimizu et al. possesses gene ST1704 which encodes for a highly thermostable glucose dehydrogenase (GDH) – See Abstract and Discussion, which is necessary for L-cysteine production when using glucose as a substrate.  
  Finally, it is noted the introduction of the UniProt evidentiary references were necessitated by Applicant’s introduction of new claim 4, requiring both NADH oxidase and glutamate dehydrogenase. 
Applicant’s Arguments and Examiner’s Rebuttal: 
	Applicant’s traverse the instant rejection and state that because the evidentiary reference of Oshima et al. evidences that S. tokodaii has a thermostable glutamate dehydrogenase, this means the teachings of the claims are not met.  
	The Examiner acknowledges that perhaps this might be true for claim 3, however, Applicants do not say anything regarding the teaching with respect to claims 1 and 2.  Furthermore, the introduction of the UniProt evidentiary references for glutamate dehydrogenase and NADH oxidase were necessitated by Applicant’s amendments to the claims introducting new claim 4, requiring both NADH oxidase and glutamate dehydrogenase and thus, this also necessarily means it inherently meets the limitations of claim 3.  The evidentiary reference of Oshima et al. is still relevant regarding making of L-cysteine when glucose is utilized as a carbon source.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2012/0190083 – cited on IDS) in view of Shimizu et al. (Arch. Biochem. Biophys., 2008 – cited on IDS) as evidenced by UniProt NADH oxidase Q96YC0 and glutamate dehydrogenase Q96YC6 from Sulfolobus tokodaii, GenBank BAK54487.1 and GenBank BAB66260 (both cited in IDS).
Chang et al. teach a method of producing O-phosphoserine and L-cysteine by enhancing the production and/or activities of 3-phosphoglycerate dehydrogenase (PDGH/SerA) and phosphoserine aminotransferase (PSAT/SerC) – See paragraphs 0025-0026 and Examples 7-9.  In addition, glutamate dehydrogenase activity is also enhanced (See paragraph 0035).  It is stated that it is advantageous that the SerA, e.g. 3-phosphoglycerate dehydrogenase, is resistant to feedback inhibition by serine and to achieve this, a 
Chang et al., however, do not teach wherein the PDGH/SerA and PSAT/SerC are derived from thermophilic bacteria.  
Shimizu et al. teach a 3-phosphoglycerate dehydrogenase (ST1218/ PGDH) from the hyperthermophilic Sulfolobus tokodaii is extremely thermostable up to 80oC and is located directly adjacent to another enzyme having phosphoserine aminotransferase activity (See p. 125, last paragraph to p. 126, both columns), wherein said PGDH enzyme is naturally resistant to inhibition by L-serine (See p. 127, 1st col., 2nd paragraph).  UniProt Q96YC0 and Q96YC6 evidences Sulfolobus tokodaii possess both NADH oxidase and glutamate dehydrogenase.   
GenBank BAK54487.1 is the sequence for Sulfolobus tokodaii PGDH and GenBank BAB66260 is the sequence for Sulfolobus tokodaii PSAT, both made public in August 2016. 
Therefore it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to utilize the PDGH/SerA and PSAT/SerC enzymes as taught by Shimizu et al. and as taught in GenBank 
As such, the references when combined render the instant claims as prima facie obvious.  
Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s submit that for the same reasons above, the instant rejection should be withdrawn.  
	However, also for the same reasons as recited above both in the response to arguments and the rejections themselves, the rejection is maintained. 

Conclusion
No claim is allowed.
Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        19 April 2021